Judgment, Supreme Court, New York County (James Leff, J.), rendered January 15, 1998, convicting defendant, after a jury trial, of assault in the second degree, and sentencing him, as a second felony offender, to a term of 3 to 6 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (People v Bleakley, 69 NY2d 490). Issues concerning credibility were properly placed before the jury and there is no basis upon which to disturb its determinations.
Since the prosecutor’s cross-examination of a defense witness concerning the circumstances under which she came to be a witness, and the prosecutor’s summation comments on that subject, made no reference to the witness’s failure to come forward with exculpatory information to law enforcement authorities, defendant was not entitled to a jury instruction that a witness has no duty to provide such information. Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Mazzarelli, J. P., Wallach, Andrias, Saxe and Buckley, JJ.